Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 3, line 16 through page 6, line 10, filed 9 May 2022, with respect to claims 1, 3-4, 6-9 and 12-13 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 6-9 and 12-13 under 35 U.S.C. 103 as being unpatentable over Balogh et al. (US 20160181594) in view of Amiruddin et al. (US 20120107680) has been withdrawn.

Response to Amendment
3.	The declaration under 37 CFR 1.132 filed 9 May 2022 is sufficient to overcome the rejection of claims 1, 3-4, 6-9 and 12-13 based upon Balogh et al. and Amirrudin et al. applied under 35 U.S.C 103.

 (Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
4.	The rejection of claims 1, 3-4, 6-9 and 12-13 under 35 U.S.C. 103 as being unpatentable over Balogh et al. (US 20160181594) in view of Amiruddin et al. (US 20120107680) has been withdrawn in view of Applicants Amendment filed 16 November 2021.

Allowable Subject Matter
5.	Claims 1, 3-4, 6-9 and 12-13 are allowable over the prior art references of record.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: 
	Independent claim 1 recites a lithium secondary battery “…wherein the negative electrode is lithiated by pre-lithiation, wherein the pre-lithiation is performed by a process that allows lithium metal to be in contact with the negative electrode and the negative electrode and the lithium metal to be attached to each other by pressure in the range of 0.1 kgf per 1.5 cm2 to 20 kgf per 1.5 cm2…wherein the negative electrode has a lithiated capacity of 50% to 75% based on the total capacity of the negative electrode active material due to the pre-lithiation”, which, in combination with the remainder of the claim, is neither taught nor suggested by the prior art references of record as a whole, either alone or in combination.
	Claims 3-4, 6-9 and 12-13 are allowable because of their dependency upon claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729